DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2021/0126135).
Regarding claim 15, Lee discloses, in at least figure 32C and related text, a semiconductor device, comprising: 
channels (108, [11]) spaced apart from each other in a vertical direction perpendicular to an upper surface of a substrate (100, [10]), each of the channels (108, [11]) extending in a horizontal direction parallel to the upper surface of the substrate (100, [10]); 
a gate structure (270, [61]) on the substrate (100, [10]), the gate structure (270, [61]) partially covering each of the channels (108, [11]); and 

a second epitaxial layer (264, [55]) having a second impurity concentration (impurity concentration of 264, [55]), and 
a first epitaxial layer (262, [55]) covering a lower surface and a first and second sidewall of the second epitaxial layer (264, [55]), the first sidewall of the first epitaxial layer (262, [55]) opposite the second sidewall of the first epitaxial layer (262, [55]) in the horizontal direction, the first epitaxial layer (262, [55]) having a first impurity concentration (impurity concentration of 262, [55]) less than the second impurity concentration (impurity concentration of 264, [55]), 
wherein a length in the horizontal direction of a portion of the gate structure (270, [61]) between corresponding ones of the channels (108, [11]) that neighbor in the vertical direction is greater than each of lengths in the horizontal direction of the corresponding ones of the channels (108, [11]) that neighbor in the vertical direction, and each of first and second sidewalls of the portion of the gate structure (270, [61]) does not contact the second epitaxial layer (264, [55]), the first and second sidewalls of the portion of the gate structure (270, [61]) opposite in the horizontal direction (figure).
Regarding claim 17, Lee discloses the semiconductor device as claimed in claim 15 as described above.

Regarding claim 18, Lee discloses the semiconductor device as claimed in claim 15 as described above.
Lee further discloses, in at least figure 32C and related text, lengths in the horizontal direction of respective portions of the gate structure (270, [61]) that are between ones of the channels (108, [11]) that neighbor in the vertical direction are different from each other (figure).
Allowable Subject Matter
Claims 1-14 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 that recite “a portion of each of first and second sidewalls of the gate structure that are opposite each other in the first direction protrudes in the first direction from corresponding ones of the first sidewalls and the second sidewalls of the channels in the first direction to penetrate through a portion of the first epitaxial layer but not to contact the second epitaxial layer” in combination with other elements of the base claims 1.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 15 and 16 that recite “a germanium concentration of the first 
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 15 and 19 that recite “a maximal length in the horizontal direction of portions of the gate structure between ones of the channels that neighbor in the vertical direction is greater than a maximal length in the horizontal direction of the channels” in combination with other elements of the base claims 15 and 19.
Claim 20 is allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 20 that recite “a portion of each of first and second sidewalls of the first gate structure protrudes in the horizontal direction from corresponding ones of first and second sidewalls of the first channels to penetrate through a portion of the first epitaxial layer but not to contact the second epitaxial layer, and a portion of each of first and second sidewalls of the second gate structure protrudes in the horizontal direction from corresponding ones of first and second sidewalls of the second channels to penetrate through a portion of the third epitaxial layer but do not contact the fourth epitaxial layer” in combination with other elements of the base claims 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811